
	

114 HR 3628 IH: Pay Our Military Act
U.S. House of Representatives
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3628
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2015
			Mr. Coffman (for himself, Ms. Stefanik, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Appropriations
		
		A BILL
		Making continuing appropriations for military pay in the event of a Government shutdown.
	
	
 1.Short titleThis Act may be cited as the Pay Our Military Act. 2.Continuing appropriations for members of the Armed Forces (a)In generalFor each of fiscal years 2016 and 2017, there are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for any period of such fiscal year during which interim or full-year appropriations are not in effect—
 (1)such sums as are necessary to provide pay and allowances to members of the Armed Forces (as defined in section 101(a)(4) of title 10, United States Code), including reserve components thereof, who perform active service during such period, including Active Guard and Reserve duty under section 328 of title 32, United States Code;
 (2)such sums as are necessary to provide pay and allowances to members of the reserve components of the Armed Forces (as named in section 10101 of title 10, United States Code) who perform inactive-duty training (as defined in section 101(d)(7) of such title) during such period;
 (3)such sums as are necessary to provide pay and allowances to the civilian personnel of the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1); and
 (4)such sums as are necessary to provide pay and allowances to contractors of the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1).
 (b)Secretary concerned definedIn this section, the term Secretary concerned means— (1)the Secretary of Defense with respect to matters concerning the Department of Defense; and
 (2)the Secretary of Homeland Security with respect to matters concerning the Coast Guard. 3.TerminationAppropriations and funds made available and authority granted pursuant to this Act for a fiscal year shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for such fiscal year (including a continuing appropriation) for any purpose for which amounts are made available in section 2; (2) the enactment into law of the applicable regular or continuing appropriations resolution or other Act for such fiscal year without any appropriation for such purpose; (3) September 30 of such fiscal year; or (4) January 1, 2017.
		
